FREEDMAN, Circuit Judge
(concurring).
I concur in the result reached in Judge Stahl’s opinion because it agrees that none of those who participated in the informal hearing may sit as members of the Trial Body. But I disagree with the statement that there is no “inherent impropriety” in a union officer sitting as a member of the Trial Body after he has participated in the informal hearing. In my view, it does not matter that “no element of bias or prejudgment” is specifically proven. The circumstances themselves create the inherent impropriety.
Accordingly, I join in the conclusion but disagree with the view which would require of an aggrieved party concrete proof of bias or prejudgment, because I think there' is inherent in any participation in the informal hearing a disqualification against acting as a member of the Trial Body.
ORDER OF THE COURT.
PER CURIAM.
It is hereby ordered That the opinion of this court, dated November 24, 1969, be and it is hereby amended and supplemented as follows: